DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is subject to the restrictions and requirements set forth for applications under PPH as a petition for PPH special status was filed on 1/14/2021 and granted on 1/28/2021. See the following link for such restrictions and requirements: https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf
Claims 1, 3-14, 16-27, 29-46 are pending.
This action is Final.

Claim Objections
Claims 25, 31,  are objected to because of the following informalities:  
-Claims 25 “delivery” should likely be “deliver”.
-Claim 31, the reference to first set should be deleted as there is no second set for the type being identified.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 11-14, 16-17, 24-27, 29-30, 37-42, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, 27  recite similar process/functional limitations in different forms of performing filtering heuristically which is rejected for being scope which is not adequately described to meet the written description requirement. Setting forth the particular facts: the limitation is repeated in the specification for the scope claimed; the species related to such heuristically is a filtering result by performing signal averages over time periods and appears to only support one way, not any and all; the term heuristically is a generalized broad term meaning rules based; thus, the scope claimed covers any and all ways that such filtering can be completed by any and all rules (e.g. merely a pass band filter, any algorithm, any smoothing, other mechanisms not envisioned by the disclosure), wherein the disclosure as filed merely sets forth one way of using a mean/average of the signal over a select duration. Thus, based on the facts, a rejection is made that such limitation of expansive set of rules for anyway to achieve this desired result would not have been recognized by one of skill in the art to be seen to be in applicant’s possession at the time the invention was filed. The rationale for this rejection is similar to LizardTech. As this application is subject to PPH, upon an allowable claim indication over the art, applicant is directed to amend the claims to recite “heuristically using an average or mean of the current over a prior time period” or similar presentation to overcome this rejection. The dependent claims are rejected for depending on the rejected claim.

Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the limitation “wherein: the estimating comprises” renders the claim indefinite. Claim 40 depends on claim 1, claim 1 contains two separate “estimating” limitations. Thus, it is unclear which is being further limited here. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Regarding claim 45, the limitations “wherein the determining the initial blood analyte calibration parameter state estimate occurs when the blood analyte calibration parameters and the one or more interstitial analyte calibration parameters are only updated once after insertion of the sensor into a body” renders the claim indefinite. The limitation appears to take a required process step from claim 5 and set forth a contingency for such occurrence. This makes the metes and bounds of the claim unclear in the situations the “when” is not occurring when such steps are required in the independent claims. In addition, based on the wording the limitation is unclear what is actually occurring in the step and may need additional punctuations or rewording to make clearer the intended meaning. For these reasons the metes and bounds of the claim are unclear which renders the claim indefinite.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 depends on claim 5 which positively requires the “determining step”, but claim 45 sets forth an unclear contingency for such step to occur which is not a further limitation of such process step occurring in claim 45.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-14, 16-24, 26-27, 29-37, 39-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claims 1, 14, 27 (claim 14 representative)
noise filter the current to obtain a noise filtered current (mathematical concept)
estimate one or more blood analyte calibration parameters based on the noise filtered current (mathematical concept, mental process)
obtain one or more interstitial analyte calibration parameters based on the one or more blood analyte calibration parameters (mathematical concept, mental process);
estimate the amount of the analyte in the blood of the subject based on the one or more interstitial analyte calibration parameters and the noise filtered current (mathematical concept, mental process); and
 obtain the noise filtered current by heuristically filtering out a low frequency high magnitude noise component of the current, and by Kalman-based filtering of a high frequency low magnitude noise component of the current (mathematical concept).

Claims 5, 18, 31 (Claim 18 representative)
noise filter the current to obtain a noise filtered current (mathematical concept) 
estimate one or more blood analyte calibration parameters based on the noise filtered current (mathematical concept, mental process)
obtain one or more interstitial analyte calibration parameters based on the one or more blood analyte calibration parameters (mathematical concept, mental process);
estimate the amount of the analyte in the blood of the subject based on the one or more interstitial analyte calibration parameters and the noise filtered current (mathematical concept, mental process); and
deconvolute the noise filtered current via a sequential Kalman filter to obtain a predicted blood analyte sensor current (mathematical concept); 
estimate the one or more blood glucose calibration parameters based on the predicted blood analyte sensor current via a Kalman filter that uses the predicted blood analyte sensor current as a measurement variable (mathematical concept, mental process); 
determine an initial blood analyte calibration parameter state estimate, and an initial blood analyte calibration parameter covariance (mathematical concept, mental process); and 
initialize the sequential Kalman filter based on the initial blood analyte calibration parameter state estimate and the initial blood analyte calibration parameter covariance (mathematical concept). 

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claims 1, 5, 14, 18, 27, 31 (claim 14/18 representative)
an analyte sensor; and 
a mobile computing device, the mobile computing device including a processor storing instructions in non-transitory memory that, when executed, cause the processor to: 
receive from the analyte sensor a current reflective of an interstitial level of the analyte in the subject; 
The additional features include structures and steps related to data gathering steps which are extra solution to the claimed exceptions, and the recitation of generic processor structures with field of use of being mobile which amounts to a use as a tool to implement the exception where claimed (method claims contain no processor structures). These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm/mental concepts, and thus, do not add a meaningful limitation to the method/products as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental processes. In addition, these sensor structures are merely off the shelf conventional analyte sensors (see instant specification Background), such as for example known from Roy et al. (Roy, US 2011/0237917). The method does not contain any computing structure. The computer structures recited above in the products are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims have all been considered and are directed further abstractions (A more specific abstraction is still an abstraction), further pre/post solution activities. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations. It is noted that claims 12, 25, 38 are not rejected under 35 U.S.C. 101 as the claims amount to a practical application/significantly more than the claimed exceptions. As this application is subject to PPH, upon an allowable claim indication over the art, applicant is directed to amend the independent claims to include the features from these claims 12, 25, 38 to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-14, 24-27, 37-39, 41-42, 44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roy et al. (Roy, US 2011/0237917).
Regarding claim 1, Roy teaches a method of estimating an amount of an analyte in blood of a subject, comprising: 
receiving, from an analyte sensor placed in interstitial fluid of the subject, a current reflective of an interstitial level of the analyte (see entire document, especially [0104]); 
noise filtering the current to provide a noise filtered current (see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter)); 
estimating a set of one or more blood analyte calibration parameters based at least in part on the noise filtered current (see entire document, especially [0123], [0145], [0149], [0153 eq. CF and OS for equation 16); and
obtaining a set of one or more interstitial analyte calibration parameters based at least in part on the first set of one or more blood analyte calibration parameters (see entire document, especially [0149] equation 17 CFOS);
estimating the amount of the analyte in the blood of the subject based on the set of one or more interstitial analyte calibration parameters and the noise filtered current (see entire document, especially [0149] model result of equation 16),
wherein noise filtering the current further comprises filtering out both a low frequency high magnitude noise component and a high frequency low magnitude component, where the low frequency high magnitude noise component is filtered heuristically and where the high frequency low magnitude component is filtered via Kalman filtering (interpreted as being met by the results of such processes, see subsequent discussion: see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter); [0086] averaging the signal for smoothing/lag correction reasonably reads on the heuristically filtered limitations, and see [0017] filter unit includes Kalman filter which reasonably reads on Kalman filtering limitations).
 While Roy is silent to the claimed features of filtering out both a low frequency high magnitude noise component and a high frequency low magnitude component specifically, the resulting mechanisms to achieve such functioning is present in the art as an averaged signal over time is used which matches the instant disclosure heuristic result and thus one of skill would recognize such result would be achieved by such process being specifically recognized by applicant here. In addition, one of skill in the art would recognize in view of the instant disclosure that filtering the current signal with Kalman filtering would again generate the same result as being recognized by applicant. Thus, it appears that such results would be a matter of inherency to the processes being completed on the signals in view of the disclosure as filed, or in the alternative would be recognized as an obvious result of implementations of such processes to generate the claimed results as being implied or as mere optimization of known conditions of processing current sensor signals to generate results of glucose measurements (In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 11, Roy teaches wherein the analyte sensor is a glucose sensor and the analyte is glucose (see entire document, especially [0067]). 
Regarding claim 12, Roy teaches sending one or more instructions to an insulin delivery system for controlling operation of an insulin pump that in turn delivers an appropriate amount of insulin to the subject, the one or more instructions based on the estimated amount of analyte in the blood of the subject (see entire document, especially Figure 1, [0007], [0093]-[0094]).
Regarding claim 13, Roy teaches displaying the estimated amount of glucose in the blood of the subject on a display screen associated with the glucose sensor, for viewing by the subject (see entire document, especially [0069], [0117]).
Regarding claim 14, Roy teaches a system for estimating an amount of an analyte in a subject, comprising: 
an analyte sensor (see entire document, especially abstract, [0067] Figures 1-4, 9); and 
a mobile computing device, the mobile computing device including a processor storing instructions in non-transitory memory that, when executed, cause the processor to (see entire document, especially Figures 2-3, [0182]);
receive from the analyte sensor a current reflective of an interstitial level of the analyte in the subject (see entire document, especially [0104]); 
noise filter the current to obtain a noise filtered current (see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter)); 
estimate one or more blood analyte calibration parameters based on the noise filtered current (see entire document, especially [0123], [0145], [0149], [0153 eq. CF and OS for equation 16); 
obtain one or more interstitial analyte calibration parameters based on the one or more blood analyte calibration parameters (see entire document, especially [0149] equation 17 CFOS);
estimate the amount of the analyte in the blood of the subject based on the one or more interstitial analyte calibration parameters and the noise filtered current (see entire document, especially [0149] model result of equation 16); and
 obtain the noise filtered current by heuristically filtering out a low frequency high magnitude noise component of the current, and by Kalman-based filtering of a high frequency low magnitude noise component of the current (interpreted as being met by the results of such processes, see subsequent discussion: see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter); [0086] averaging the signal for smoothing/lag correction reasonably reads on the heuristically filtered limitations, and see [0017] filter unit includes Kalman filter which reasonably reads on Kalman filtering limitations).
While Roy is silent to the claimed features of filtering out both a low frequency high magnitude noise component and a high frequency low magnitude component specifically, the resulting mechanisms to achieve such functioning is present in the art as an averaged signal over time is used which matches the instant disclosure heuristic result and thus one of skill would recognize such result would be achieved by such process being specifically recognized by applicant here. In addition, one of skill in the art would recognize in view of the instant disclosure that filtering the current signal with Kalman filtering would again generate the same result as being recognized by applicant. Thus, it appears that such results would be a matter of inherency to the processes being completed on the signals in view of the disclosure as filed, or in the alternative would be recognized as an obvious result of implementations of such processes to generate the claimed results as being implied or as mere optimization of known conditions of processing current sensor signals to generate results of glucose measurements (In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 24, Roy teaches the analyte sensor is a glucose sensor and wherein the analyte is glucose (see entire document, especially [0067]). 
Regarding claim 25, Roy teaches an insulin delivery unit that includes at least an insulin pump and an infusion set; and wherein the processor stores further instructions in non-transitory memory that, when executed, cause the processor to: determine an insulin injection amount for the subject based on the estimated amount of the analyte in the blood of the subject; and send one or more instructions to the insulin delivery unit to control the insulin pump to delivery the insulin injection amount to the subject via the infusion set (see entire document, especially Figure 1, [0007], [0093]-[0094]).
Regarding claim 26, Roy teaches wherein the mobile computing device further comprises: a display, wherein the processor stores further instructions in non-transitory memory that, when executed, cause the processor to: provide the amount of the analyte in the blood of the subject in a viewable form on the display, for viewing by the subject (see entire document, especially [0069], [0117]).
Regarding claim 27, Roy teaches a non-transitory computer-readable storage medium with an executable program stored thereon for calibrating an analyte sensor inserted into tissue of a subject, wherein the program instructs a microprocessor to perform steps of (see entire document, especially Figures 2-3, [0182]): 
receiving from the analyte sensor a current reflective of an interstitial amount of an analyte in the subject (see entire document, especially [0104]); 
noise filtering the current received from the analyte sensor to provide a noise filtered current (see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter)); 
estimating a set of one or more blood analyte calibration parameters based on the noise filtered current (see entire document, especially [0123], [0145], [0149], [0153 eq. CF and OS for equation 16); 
obtaining a set of one or more interstitial analyte calibration parameters based on the set of one or more blood analyte calibration parameters (see entire document, especially [0149] equation 17 CFOS); 
estimating an amount of the analyte in the blood of the subject based on the set of one or more interstitial analyte calibration parameters and the noise filtered current (see entire document, especially [0149] model result of equation 16); and
filtering out low frequency high magnitude noise heuristically and filtering out high frequency low magnitude noise via Kalman filtering (interpreted as being met by the results of such processes, see subsequent discussion: see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter); [0086] averaging the signal for smoothing/lag correction reasonably reads on the heuristically filtered limitations, and see [0017] filter unit includes Kalman filter which reasonably reads on Kalman filtering limitations).
While Roy is silent to the claimed features of filtering out both a low frequency high magnitude noise component and a high frequency low magnitude component specifically, the resulting mechanisms to achieve such functioning is present in the art as an averaged signal over time is used which matches the instant disclosure heuristic result and thus one of skill would recognize such result would be achieved by such process being specifically recognized by applicant here. In addition, one of skill in the art would recognize in view of the instant disclosure that filtering the current signal with Kalman filtering would again generate the same result as being recognized by applicant. Thus, it appears that such results would be a matter of inherency to the processes being completed on the signals in view of the disclosure as filed, or in the alternative would be recognized as an obvious result of implementations of such processes to generate the claimed results as being implied or as mere optimization of known conditions of processing current sensor signals to generate results of glucose measurements (In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 37, Roy teaches the analyte sensor is a glucose sensor; and wherein the analyte is glucose (see entire document, especially [0067]). 
Regarding claim 38, Roy teaches wherein the program further instructs the microprocessor to determine an insulin injection amount for the subject based on the estimate of the estimated amount of the analyte in the blood of the subject; and provide one or more instructions to pertaining to controlling an insulin pump based on the insulin injection amount, the instructions for use via the insulin pump (see entire document, especially Figure 1, [0007], [0093]-[0094]). 
Regarding claim 39, Roy teaches wherein the program further instructs the microprocessor to provide one or more instructions for displaying the estimated amount of the analyte in the blood of the subject on a display viewable by the subject (see entire document, especially [0069], [0117]).
Regarding claim 41, Roy teaches wherein: the filtering out the high frequency low magnitude noise component comprises filtering out a sensor measurement noise of the sensor; and the filtering out the low frequency high magnitude noise component comprises filtering out a noise due to physical disturbances of the sensor (interpreted as being met by the results of such processes, i.e. claimed noises are removed by the filtering processes; see subsequent discussion: see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter); [0086] averaging the signal for smoothing/lag correction reasonably reads on the heuristically filtered limitations, and see [0017] filter unit includes Kalman filter which reasonably reads on Kalman filtering limitations).
While Roy is silent to the claimed features of filtering out both a low frequency high magnitude noise component and a high frequency low magnitude component specifically, the resulting mechanisms to achieve such functioning is present in the art as an averaged signal over time is used which matches the instant disclosure heuristic result and thus one of skill would recognize such result would be achieved by such process being specifically recognized by applicant here. In addition, one of skill in the art would recognize in view of the instant disclosure that filtering the current signal with Kalman filtering would again generate the same result as being recognized by applicant. Thus, it appears that such results would be a matter of inherency to the processes being completed on the signals in view of the disclosure as filed, or in the alternative would be recognized as an obvious result of implementations of such processes to generate the claimed results as being implied or as mere optimization of known conditions of processing current sensor signals to generate results of glucose measurements (In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 42, Roy teaches wherein for the heuristic filtering, the current received from the analyte sensor is taken as a mean of previous measurements of the current over a predetermined time period (see entire document, especially [0086]).
 Regarding claim 44, Roy teaches wherein the heuristic filtering of the low frequency high magnitude noise component and the Kalman filtering of the high frequency low magnitude component are sequential, one after the other (interpreted as being met by the results of such processes as the processes are not in parallel, i.e. not mutually exclusive data streams; see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter); [0086] averaging the signal for smoothing/lag correction reasonably reads on the heuristically filtered limitations, and see [0017] filter unit includes Kalman filter which reasonably reads on Kalman filtering limitations).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) as applied to claim 1 above, and further in view of Chiu (WO 2016/054046A1; cited by applicant and copy filed in IDS of 10/29/2020) and Touma et al. (Touma, US 2017/0272842).
Regarding claim 3, Roy teaches wherein estimating the set of one or more blood analyte calibration parameters further comprises: processing the noise filtered current via a sequential Kalman filter to obtain a hypothetical/predicted analyte sensor current assuming the analyte sensor is inserted in the blood instead of the interstitial fluid (see entire document, especially  [0156] reasonably reads on Kalman filters e.g. Linear Kalman Filter (KF): A linear Kalman Filter (KF) may have two stages: a prediction stage, in which a current stage of a system is predicted given a previous stage; and an update stage, in which a current predicted stage of the system is updated/corrected based on a weighted error generated between a model prediction and a true measurement); and estimating the set of one or more blood glucose calibration parameters based on the hypothetical/predicted analyte sensor current using a Kalman filter that uses the hypothetical/predicted analyte sensor current as a measurement variable (see entire document, especially [0106], [0177]). However, the limitation of wherein processing the noise filtered current comprises deconvoluting the noise filtered current via the sequential Kalman filter, and the particulars of the sequential Kalman filtering is implemented over a time window in which the noise filtered current is sampled at a sampling interval to obtains samples, and for each sample, a recursion of the sequential Kalman filter is performed and the sequential Kalman filter adds a new state is not directly taught.
Chiu teaches a similar process in the field of signal processing (see Abstract) and teaches deconvoluting the noise filtered signal via a Kalman filter (see entire document, especially [0023] Step 3 is capable of recovering the residual signal from this extremely noisy data set. In step 3, a multi-dimension prediction filter using f-xy deconvolution derived from the signal model is used to extract the residual signals from the noise data. [0020] suitable methods such as, but not limited to, Wiener filter and Kalman filter can be employed to perform this step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of at the time of the invention to modify Roy with the teaching of extracting signals without any loss (see Chiu, [0002]-[0004]).
Touma teaches related teachings to the workings of Kalman filtering and provides basis that the limitations claimed relating to the particulars of the sequential Kalman filtering is implemented over a time window in which the noise filtered current is sampled at a sampling interval to obtains samples, and for each sample, a recursion of the sequential Kalman filter is performed and the sequential Kalman filter adds a new state are inherent to the Kalman filtering processes or in the alternative, would be obvious features of the Kalman filtering (see Figure 15a, [0182]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using known increments of time segments to create new states in the recursive Kalman filtering.
Regarding claim 4, the limitations are met by Roy in view of Chiu and Touma, where Roy teaches obtaining a capillary blood analyte measurement, wherein estimating the set of one or more blood analyte calibration parameters is based on the capillary blood analyte measurement (see entire document, especially Figures 7, 10a, [0111], [00135]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) as applied to claim 1 above, and further in view of Varsavsky et al. (Varsavsky, US 2017/0049964).
Regarding claim 40, the limitations are met by Roy, but the limitations of wherein: the estimating comprises updating a current-to-glucose transformation model based on the set of one or more interstitial analyte calibration parameters; and the current-to-glucose transformation model accounts for a time since insertion of the analyte sensor into a body are not directly taught.
Varsavsky teaches a related process for modeling patient parameters and relating calibration factors to blood glucose values, and includes teaches of updating a current-to-glucose transformation model based on the set of one or more interstitial analyte calibration parameters; and the current-to-glucose transformation model accounts for a time since insertion of the analyte sensor into a body in order to determine when a sensor needs to be replaced (see entire document, especially [0065]). It would have been obvious to ne of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of monitoring time since insertion with calibration factors in order to determine sensor sensitivity changes and when sensors should be replaced.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) as applied to claim 1 above, and further in view of Kamath et al. (Kamath, US 2008/0033254).
Regarding claim 43, the limitations are met by Roy, where Roy teaches a smoothing filtering step using an average of signal readings (see [0086] averaging the signal for smoothing/lag correction reasonably reads on the heuristically filtered limitations), but does not directly teach the features wherein the heuristic filtering of the current comprises: determining that a measurement of the current in a respective measurement period is greater than twice a mean of an immediately prior measurement period; and in response to the determining, setting a mean of the measurement of the current in the respective measurement period as the mean of the immediately prior measurement period.  
Kamath teaches a related process in glucose sensor data for aiding in detecting noise segments in the signal (see abstract), and teaches the claimed concept of replacing period data with immediately prior period data when the average data meets a threshold and reasonably teaches the claimed limitations (see entire document, especially [0347] In some embodiments of the max-average algorithm, an acceptance filter can also be applied to new sensor data to minimize effects of high non-physiological data. In the acceptance filter, each sampled data point (e.g., every 30 seconds) is tested for acceptance into the maximum average calculation. Each new point is compared against the most representative estimate of the sensor curve at the previous sampling interface (e.g., 30-second time point), or at a projection to a current estimated value. To reject high data, the current data point is compared to the most recent value of the average maximum values over a time period (e.g., 5 sampled data points over a 2.5 minute period). If the ratio of current value to the comparison value is greater than a certain threshold (e.g., about 1.02), then the current data point is replaced with a previously accepted value (e.g., 30-second value). If the ratio of current value to the comparison value is in at or within a certain range (e.g., about 1.02 to 0.90), then the current data point is accepted. If the ratio of current value to the comparison value is less than a certain threshold (e.g., about 0.90), then the current data point is replaced with a previously accepted value. The acceptance filter step and max-average calculation are continuously run throughout the data set (e.g., fixed 5-minute windows) on a rolling window basis (e.g., every 30 seconds).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a noise detection algorithm to exclude noisy aspects of the signal from signal processing in order to improve the accuracy of sensor data. However, the limitations of the threshold level being greater than twice the average is not discussed. This claimed “two times” thresholding is interpreted to read as current measurement is greater than 200% the compared value. What Kamath teaches is that discarded data is below 90% and greater than 102% the average data being compared. Thus, the claimed range falls into the range of the prior art and a prima facie obviousness for the specific ranges claimed exists as an obviousness of ranges (see MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Claims 16-17, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) as applied to claims 14, 27 above, and further in view of Chiu (WO 2016/054046A1; cited by applicant and copy filed in IDS of 10/29/2020).
Regarding claims 16, 29 Roy teaches wherein estimating the set of one or more blood analyte calibration parameters further comprises: processing the noise filtered current via a sequential Kalman filter to obtain a hypothetical/predicted analyte sensor current assuming the analyte sensor is inserted in the blood instead of the interstitial fluid (see entire document, especially  [0156] reasonably reads on Kalman filters e.g. Linear Kalman Filter (KF): A linear Kalman Filter (KF) may have two stages: a prediction stage, in which a current stage of a system is predicted given a previous stage; and an update stage, in which a current predicted stage of the system is updated/corrected based on a weighted error generated between a model prediction and a true measurement); and estimating the set of one or more blood glucose calibration parameters based on the hypothetical/predicted blood analyte sensor current using a Kalman filter that uses the hypothetical/predicted blood analyte sensor current as a measurement variable (see entire document, especially [0106], [0177]). However, the limitation of wherein processing the noise filtered current comprises deconvoluting the noise filtered current via the sequential Kalman filter is not directly taught.
Chiu teaches a similar process in the field of signal processing (see Abstract) and teaches deconvoluting the noise filtered signal via a Kalman filter (see entire document, especially [0023] Step 3 is capable of recovering the residual signal from this extremely noisy data set. In step 3, a multi-dimension prediction filter using f-xy deconvolution derived from the signal model is used to extract the residual signals from the noise data. [0020] suitable methods such as, but not limited to, Wiener filter and Kalman filter can be employed to perform this step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of at the time of the invention to modify Roy with the teaching of extracting signals without any loss (see Chiu, [0002]-[0004]).
Regarding claims 17, 30 the limitations are met by Roy in view of Chiu, where Roy teaches obtaining a capillary blood analyte measurement; and wherein estimating the set of one or more blood analyte calibration parameters is based on the capillary blood glucose measurement (see entire document, especially Figures 7, 10a, [0111], [00135]).

Claims 5-6, 9-10, 18-22, 31-33, 35-36, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) in view of Chiu (WO 2016/054046A1; cited by applicant and copy filed in IDS of 10/29/2020) and in view of Duke et al. (Duke, US 2011/0184267).
Regarding claim 5, Roy teaches a method of estimating an amount of an analyte in blood of a subject, comprising: 
receiving, from an analyte sensor placed in interstitial fluid of the subject, a current reflective of an interstitial level of the analyte (see entire document, especially [0104]); 
noise filtering the current to provide a noise filtered current (see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter)); 
estimating a set of one or more blood analyte calibration parameters based at least in part on the noise filtered current (see entire document, especially [0123], [0145], [0149], [0153 eq. CF and OS for equation 16); and
obtaining a set of one or more interstitial analyte calibration parameters based at least in part on the first set of one or more blood analyte calibration parameters (see entire document, especially [0149] equation 17 CFOS);
estimating the amount of the analyte in the blood of the subject based on the set of one or more interstitial analyte calibration parameters and the noise filtered current (see entire document, especially [0149] model result of equation 16),
wherein estimating the set of one or more blood analyte calibration parameters further comprises: processing the noise filtered current via a sequential Kalman filter to obtain a hypothetical analyte sensor current assuming the analyte sensor is inserted in the blood instead of the interstitial fluid (see entire document, especially  [0156] reasonably reads on Kalman filters e.g. Linear Kalman Filter (KF): A linear Kalman Filter (KF) may have two stages: a prediction stage, in which a current stage of a system is predicted given a previous stage; and an update stage, in which a current predicted stage of the system is updated/corrected based on a weighted error generated between a model prediction and a true measurement); and 
estimating the set of one or more blood glucose calibration parameters based on the hypothetical analyte sensor current using a Kalman filter that uses the hypothetical analyte sensor current as a measurement variable (see entire document, especially [0106], [0177]). 
However, the limitations of wherein processing the noise filtered current comprises deconvoluting the noise filtered current via the sequential Kalman filter, and determining an initial blood analyte calibration parameter state estimate, and a blood analyte calibration parameter covariance for initialization of the sequential Kalman filter are not directly taught.
Chiu teaches a similar process in the field of signal processing (see Abstract) and teaches deconvoluting the noise filtered signal via a Kalman filter (see entire document, especially [0023] Step 3 is capable of recovering the residual signal from this extremely noisy data set. In step 3, a multi-dimension prediction filter using f-xy deconvolution derived from the signal model is used to extract the residual signals from the noise data. [0020] suitable methods such as, but not limited to, Wiener filter and Kalman filter can be employed to perform this step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of at the time of the invention to modify Roy with the teaching of extracting signals without any loss (see Chiu, [0002]-[0004]).
Duke teaches a similar process of determining analyte values using Kalman filtering including extended Kalman filtering, and includes teachings of initialization of the Kalman filters using state estimators and covariance matrix (see entire document, especially [0034]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including initialized state estimators and covariance matrix with Kalman filtering prior to updating as is known in the art (see Duke [0035]-[0036]).
Regarding claim 6, the limitations are met by Roy in view of Chui and Duke, where Duke teaches wherein the initial blood analyte calibration parameter state estimate and the blood analyte calibration parameter covariance is determined using a nonlinear Kalman filter (see entire document, especially [0037]).
Regarding claim 9, the limitations are met by Roy in view of Chui and Duke, where Duke teaches determining the initial blood analyte calibration parameter state estimate and the blood analyte calibration parameter covariance arbitrarily (see entire document, especially [0035]-[0036] initial estimates as known in the art reasonably reads on arbitrarily).
Regarding claim 10, the limitations are met by Roy in view of Chui and Duke, where Duke teaches determining the initial blood analyte calibration parameter state estimate and the blood analyte calibration parameter covariance based on one or more prior analyte sensor calibration parameters (recursive reasonably reads on the such based on past parameters, see entire document, especially [0035]-[0036]).
Regarding claim 18, Roy teaches a system for estimating an amount of an analyte in a subject, comprising: 
an analyte sensor (see entire document, especially abstract, [0067] Figures 1-4, 9); and 
a mobile computing device, the mobile computing device including a processor storing instructions in non-transitory memory that, when executed, cause the processor to (see entire document, especially Figures 2-3, [0182]): 
receive from the analyte sensor a current reflective of an interstitial level of the analyte in the subject (see entire document, especially [0104]); 
noise filter the current to obtain a noise filtered current (see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter)); 
estimate one or more blood analyte calibration parameters based on the noise filtered current (see entire document, especially [0123], [0145], [0149], [0153 eq. CF and OS for equation 16); 
obtain one or more interstitial analyte calibration parameters based on the one or more blood analyte calibration parameters (see entire document, especially [0149] equation 17 CFOS);
estimate the amount of the analyte in the blood of the subject based on the one or more interstitial analyte calibration parameters and the noise filtered current (see entire document, especially [0149] model result of equation 16); and
wherein estimating the set of one or more blood analyte calibration parameters further comprises: processing the noise filtered current via a sequential Kalman filter to obtain a hypothetical analyte sensor current assuming the analyte sensor is inserted in the blood instead of the interstitial fluid (see entire document, especially  [0156] reasonably reads on Kalman filters e.g. Linear Kalman Filter (KF): A linear Kalman Filter (KF) may have two stages: a prediction stage, in which a current stage of a system is predicted given a previous stage; and an update stage, in which a current predicted stage of the system is updated/corrected based on a weighted error generated between a model prediction and a true measurement); and estimate the one or more blood glucose calibration parameters based on the predicted blood analyte sensor current via a Kalman filter that uses the predicted analyte sensor current as a measurement variable
estimate the one or more blood glucose calibration parameters based on the predicted blood analyte sensor current via a Kalman filter that uses the predicted  blood analyte sensor current as a measurement variable (see entire document, especially [0106], [0177]). 
However, the limitations of deconvolute the noise filtered current via the sequential Kalman filter, and determine an initial blood analyte calibration parameter state estimate, and an initial blood analyte calibration parameter covariance; and initialize the sequential Kalman filter based on the initial blood analyte calibration parameter state estimate and the initial blood analyte calibration parameter covariance are not directly taught.
Chiu teaches a similar process in the field of signal processing (see Abstract) and teaches deconvoluting the noise filtered signal via a Kalman filter (see entire document, especially [0023] Step 3 is capable of recovering the residual signal from this extremely noisy data set. In step 3, a multi-dimension prediction filter using f-xy deconvolution derived from the signal model is used to extract the residual signals from the noise data. [0020] suitable methods such as, but not limited to, Wiener filter and Kalman filter can be employed to perform this step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of at the time of the invention to modify Roy with the teaching of extracting signals without any loss (see Chiu, [0002]-[0004]).
Duke teaches a similar process of determining analyte values using Kalman filtering including extended Kalman filtering, and includes teachings of initialization of the Kalman filters using state estimators and covariance matrix (see entire document, especially [0034]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including initialized state estimators and covariance matrix with Kalman filtering prior to updating as is known in the art (see Duke [0035]-[0036]).
Regarding claim 19, the limitations are met by Roy in view of Chui and Duke, where Duke teaches determine the initial blood analyte calibration parameter state estimate, and the initial blood analyte calibration parameter covariance via a nonlinear Kalman filter (see entire document, especially [0037]).
Regarding claim 20, the limitations are met by Roy in view of Chui and Duke, where Duke teaches the nonlinear Kalman filter is a cubature Kalman filter (see entire document, especially [0037] Extended Kalman reasonably reads on claimed cubature Kalman filter).
Regarding claim 21, the limitations are met by Roy in view of Chui and Duke, where Duke teaches arbitrarily assign the initial blood analyte calibration parameter state estimate, and the initial blood analyte calibration parameter covariance (see entire document, especially [0035]-[0036] initial estimates as known in the art reasonably reads on arbitrarily).
Regarding claim 22, the limitations are met by Roy in view of Chui and Duke, where Duke teaches determine the initial blood analyte calibration parameter state estimate and the initial blood analyte calibration parameter covariance based on one or more prior analyte sensor calibration events (recursive reasonably reads on the such based on past events, see entire document, especially [0035]-[0036]).
Regarding claim 31, Roy teaches a non-transitory computer-readable storage medium with an executable program stored thereon for calibrating an analyte sensor inserted into tissue of a subject, wherein the program instructs a microprocessor to perform steps of (see entire document, especially Figures 2-3, [0182]): 
receiving from the analyte sensor a current reflective of an interstitial amount of an analyte in the subject (see entire document, especially [0104]); 
noise filtering the current received from the analyte sensor to provide a noise filtered current (see entire document, especially Figure 12, [0122]-[0123] Filter 1202, as represented by G(z), may perform time lag correction and/or noise smoothing (e.g., using a Wiener and/or other filter)); 
estimating a first set of one or more blood analyte calibration parameters based on the noise filtered current (see entire document, especially [0123], [0145], [0149], [0153 eq. CF and OS for equation 16); 
obtaining a set of one or more interstitial analyte calibration parameters based on the first set of one or more blood analyte calibration parameters (see entire document, especially [0149] equation 17 CFOS); 
estimating an amount of the analyte in the blood of the subject based on the set of one or more interstitial analyte calibration parameters and the noise filtered current (see entire document, especially [0149] model result of equation 16);
wherein estimating the first set of one or more blood analyte calibration parameters further comprises: processing the noise filtered current via a sequential Kalman filter to obtain a hypothetical analyte sensor current assuming the analyte sensor is inserted in the blood instead of the interstitial fluid (see entire document, especially  [0156] reasonably reads on Kalman filters e.g. Linear Kalman Filter (KF): A linear Kalman Filter (KF) may have two stages: a prediction stage, in which a current stage of a system is predicted given a previous stage; and an update stage, in which a current predicted stage of the system is updated/corrected based on a weighted error generated between a model prediction and a true measurement); and 
estimating the first set of one or more blood analyte calibration parameters based on the predicted blood analyte sensor current via a Kalman filter that uses a hypothetical analyte sensor current as a measurement variable (see entire document, especially [0106], [0177]). 
However, the limitations of wherein estimating the first set of one or more blood analyte calibration parameters by deconvoluting the noise filtered current via a sequential Kalman filter, and determining an initial blood analyte calibration parameter state estimate, and an initial blood analyte calibration parameter covariance, for initiation of the sequential Kalman filter are not directly taught.
Chiu teaches a similar process in the field of signal processing (see Abstract) and teaches deconvoluting the noise filtered signal via a Kalman filter (see entire document, especially [0023] Step 3 is capable of recovering the residual signal from this extremely noisy data set. In step 3, a multi-dimension prediction filter using f-xy deconvolution derived from the signal model is used to extract the residual signals from the noise data. [0020] suitable methods such as, but not limited to, Wiener filter and Kalman filter can be employed to perform this step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of at the time of the invention to modify Roy with the teaching of extracting signals without any loss (see Chiu, [0002]-[0004]).
Duke teaches a similar process of determining analyte values using Kalman filtering including extended Kalman filtering, and includes teachings of initialization of the Kalman filters using state estimators and covariance matrix (see entire document, especially [0034]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including initialized state estimators and covariance matrix with Kalman filtering prior to updating as is known in the art (see Duke [0035]-[0036]).
Regarding claim 32, the limitations are met by Roy in view of Chui and Duke, where Duke teaches determine the initial blood analyte calibration parameter state estimate, and the initial blood analyte calibration parameter covariance via a nonlinear Kalman filter (see entire document, especially [0037]).
Regarding claim 33, the limitations are met by Roy in view of Chui and Duke, where Duke teaches the nonlinear Kalman filter is a cubature Kalman filter (see entire document, especially [0037] Extended Kalman reasonably reads on claimed cubature Kalman filter).
Regarding claim 35, the limitations are met by Roy in view of Chui and Duke, where Duke teaches arbitrarily determine the initial blood analyte calibration parameter state estimate and the blood analyte parameter covariance (see entire document, especially [0035]-[0036] initial estimates as known in the art reasonably reads on arbitrarily).
Regarding claim 36, the limitations are met by Roy in view of Chui and Duke, where Duke teaches determine the initial blood analyte calibration parameter state estimate and the blood analyte parameter covariance based on one or more prior analyte sensor calibration events (recursive reasonably reads on the such based on past events, see entire document, especially [0035]-[0036]).
Regarding claim 45, the limitations are met by Roy in view of Chui and Duke, where Duke teaches wherein the determining the initial blood analyte calibration parameter state estimate occurs when the blood analyte calibration parameters and the one or more interstitial analyte calibration parameters are only updated once after insertion of the sensor into a body (see entire document, especially  [0036], [0051] defaults used, once insertion and data gathered then updates provided by the data received).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) in view of Chiu (WO 2016/054046A1; cited by applicant and copy filed in IDS of 10/29/2020) and in view of Duke et al. (Duke, US 2011/0184267) as applied to claim 6 above, and further in view of Sparacino et al. (Sparacino, US 2013/0109944).
Regarding claim 7, the limitations are met by Roy in view of Chui and Duke, where Duke teaches the nonlinear Kalman filter is a cubature Kalman filter implemented over a dynamic state space model (see entire document, especially [0037] Extended Kalman reasonably reads on claimed cubature Kalman filter), but does not directly teach the limitation in which state dynamics are represented by a random walk model.
Sparacino teaches a related process for patient care and monitoring of glucose conditions (see abstract), and teaches that known filtering techniques exist which include using random walk modeling in a state-space setting Kalman Filtering technique for glucose predictions (see [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include random walk modeling with Kalman filtering in order to forecast or predict future values.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) in view of Chiu (WO 2016/054046A1; cited by applicant and copy filed in IDS of 10/29/2020) and in view of Duke et al. (Duke, US 2011/0184267) as applied to claim 5 above, and further in view of Touma et al. (Touma, US 2017/0272842).
Regarding claim 46, the limitations are met by Roy in view of Chiu and Duke, where Chiu teaches a similar process in the field of signal processing (see Abstract) and teaches deconvoluting the noise filtered signal via a Kalman filter (see entire document, especially [0023] Step 3 is capable of recovering the residual signal from this extremely noisy data set. In step 3, a multi-dimension prediction filter using f-xy deconvolution derived from the signal model is used to extract the residual signals from the noise data. [0020] suitable methods such as, but not limited to, Wiener filter and Kalman filter can be employed to perform this step), but the limitations of the wherein the sequential Kalman filter is implemented over a time window in which the noise filtered current is sampled at a sampling interval to obtain samples, and for each sample, a recursion of the sequential Kalman filter is performed and the sequential Kalman filter adds a new state are not directly taught.
Touma teaches related teachings to the workings of Kalman filtering and provides basis that the limitations claimed relating to the particulars of the sequential Kalman filter is implemented over a time window in which the noise filtered current is sampled at a sampling interval to obtain samples, and for each sample, a recursion of the sequential Kalman filter is performed and the sequential Kalman filter adds a new state are inherent to the Kalman filtering processes or in the alternative, would be obvious features of the Kalman filtering (see Figure 15a, [0182]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using known increments of time segments to create new states in the recursive Kalman filtering.

Claims 8, 23, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (Roy, US 2011/0237917) in view of Chiu (WO 2016/054046A1; cited by applicant and copy filed in IDS of 10/29/2020) and in view of Duke et al. (Duke, US 2011/0184267) as applied to claims 5, 18, 31 above, and further in view of Cinar et al. (Cinar, US 2016/0354543).
Regarding claims 8, 23, 34 the limitations are met by Roy in view of Chui and Duke, except the limitations of determining the initial blood analyte calibration parameter state estimate and the blood analyte calibration parameter covariance (“offline” claim 8) based on one or more training data sets are not directly taught.
Cinar teaches a similar system to monitor glucose of a patient (see abstract, Figure 1), and includes teachings of training data in extended Kalman filters used in part for initialization of the states and covariance (see entire document, especially [0243]-[0254], use of the training datasets for the initialization reasonably reads on offline completion under BRI in view of the specification, see Figure 5, reference datasets are typically considered offline). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of initializing Kalman filter state and covariance models/matrix based at least in part on training data in order to improve upon the filters accuracy in part by taking consideration of data which may not be constant (see Cinar [0244]).

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 2/21/2022; and IDS filed 3/4/2022.
Applicant’s statement of correspondence of amendments to the claims to OEE application is acknowledged.
Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are partially persuasive due to the amendments to the claims. However, a new objection was raised and the prior objection to claim 31 maintained as only partial amendments were made to that claim.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112(a) have been fully considered. The Office and Applicant are in agreement for amendment once allowable subject matter has been indicated. The rejection will remain on record merely for the form of the claims as filed.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are partially persuasive due to the amendments to the claims. However, new grounds have been raised for the newly presented claims.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered. The Office and Applicant are in agreement for amendment once allowable subject matter has been indicated. The rejection will remain on record merely for the form of the claims as filed.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. All arguments and new claims have been reviewed and fully considered, but the position is that the features being claimed are reasonably taught by the art of record as explained in the updated rejections taking into consideration the amendments to the claims. Applicant is invited to explain further the believed distinguishing features between the claimed invention and the newly cited art. The rejections are respectfully maintained as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791